Citation Nr: 1706945	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for prominent dorsal osteophytes of the right first metatarsal base moderate in nature (right foot disability).

2. Entitlement to a rating in excess of 20 percent for right foot disability.

3. Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran was scheduled for a hearing with a Board member in February 2011.  He failed to appear.  The Board previously considered and remanded this case in September 2014.

The Veteran submitted a motion to advance his case on the Board's docket citing financial hardship, unemployment, and homelessness.  The record includes VA social work documents for homelessness and unemployment.  The undersigned judge has ruled favorable on this motion, and this appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a rating for the right foot in excess of 20 percent and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows a moderately-severe right foot disability.


CONCLUSION OF LAW

The criteria for a 20 percent rating for the right foot disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision grants an increased rating and remands the questions of a rating in excess of 20 percent for the right foot and TDIU, the Veteran is not prejudiced and discussion of compliance with the Veterans Claims Assistance Act is not necessary at this time.  The Veteran contends that his right foot disability should be rated higher than 10 percent and that his service-connected disabilities render him unable to work.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

The Veteran is competent to provide evidence of symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also finds the Veteran credible as his statements are detailed and consistent.

The Veteran's right foot disability has been rated 10 percent disabling under Diagnostic Code 5284, which applies to non-specified disabilities of the feet and provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition.  38 C.F.R. § 4.71a.  

After review of the record, the Board finds that a 20 percent rating is warranted for the Veteran's right foot disability.  See 38 C.F.R. § 4.71a, DC 5284.

Resolving all doubt as to the level of disability in the Veteran's favor, the evidence shows a moderately-severe right foot disability.  During the October 2008 examination, the Veteran reported regular right foot pain and daily flare-ups in pain from prolonged walking and driving while pushing the pedals.  He also noted the use of a cane, which helped significantly, trying to limit walking, but likely being able to walk approximately 15 minutes or one to two blocks, and effects on his daily activities and work as a truck driver.  The examiner diagnosed prominent dorsal osteophytes of the right first metatarsal base, moderate in nature.  The examiner observed a large dorsal bump in the area of the first and second TMT joints, objective signs of pain, walking with what appeared to be a painful antalgic gait, and using a cane.  The examiner recorded range of motion of the ankle as dorsiflexion to 20 degrees, plantar flexion to 40 degrees, and no change after repetition.  The examiner wrote that it was conceivable that the Veteran could have worsening of his pain after a day of prolonged standing or driving but such worsening could not be determined with any degree of medical certainty.

A VA treatment record from July 2009 notes a marked limp, chronic pain precipitated by weight bearing, and sensitivity to shoes.  During the November 2010 examination, the Veteran reported pain; walking with a cane, though he did not have a cane during the examination; walking only about 15 minutes; flare-ups every day with any type of long walking; relief from flare-ups with rest, sitting, and taking off his shoes; and effects on his daily activities and ability to work as truck driver.  The examiner observed no abnormal shoe wear, no calluses, no toe deformities, no varus or valgus deformity, normal arch, tenderness to palpation over the base of the first metatarsal, no tenderness elsewhere, and ankle range of motion as 20 degrees of dorsiflexion and 45 degrees of plantar flexion with no change after repetition.  The examiner also diagnosed mild arthritis with degenerative bone changes and spurring about the first TMT joint and opined that it is reasonable that the Veteran could have increased pain and decreased motion with increased activity but to address this in terms of medical terminology would be speculation.  

VA treatment records from January and September 2013 show pain, degenerative changes, inability to put on shoes, swelling, orthotics and special shoes, and reports of occasional numbness and inability to work as a truck driver.

The April 2016 examination shows a diagnosis of prominent dorsal osteophytes of right first metatarsal base, assessment of a moderate disability, chronic compromises to weight bearing, and decreased range of motion in the right foot.  The Veteran noted that he could not wear anything on his foot due to pain; the examiner observed that the Veteran was wearing slippers, had difficulty wearing shoes on the right foot, and may require specially made shoes.  The Veteran reported pain like a "frequent toothache" and "like nerve damage," flare-ups that felt like a toothache and migraine at the same time, balance problems during flare-ups, tenderness to the touch, and pain that affected his ability to walk, stand, and drive.  The examiner noted use of a cane, less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and interference with standing.  The Veteran reported increased symptoms with repeated use, such as increased pain, weakness, and fatigue, leading to the inability to ambulate short distances or stand for any significant amount of time.

The evidence shows subjective reports of difficulty with prolonged walking, standing, and driving; increased problems and symptoms after repeated use; balance problems; and numbness symptoms.  The objective evidence shows an altered, or antalgic gait, use of a cane, need for special footwear or orthotics, decreased range of motion, and impact on work as a truck driver.  The examiners consistently described the condition as mild or moderate.  However, resolving doubt as to the degree of disability in his favor, the Board finds that the symptoms interfering with standing and ambulation and causing need for assistive devices more nearly approximate a moderately-severe disability.  See 38 C.F.R. §§ 4.3, 4.71a, DC 5284.  As such, the Board finds that a 20 percent rating is warranted.  

ORDER

Entitlement to a 20 percent rating for right foot disability is granted.


REMAND

For the TDIU claim, the evidence suggests that the Veteran had vocational rehabilitation, records of which would be helpful to determining his employment capabilities.  The Veteran was originally denied vocational rehabilitation through VA, but a September 2012 administrative review found that he did qualify for vocational rehabilitation services and should be reevaluated.  In his November 2015 application for TDIU, the Veteran wrote that he had training from January 2013 to May 2014 in transportation logistics and management, custom broker.  A January 2013 VA treatment record notes that the Veteran was in vocational rehabilitation at that time.  Vocational rehabilitation records do not appear to be in the claims file.  The AOJ should obtain those records and associate them with the claims file.  The vocational rehabilitation records are also relevant to the appeal for an increased rating for the right foot.  In this regard, basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible given the functional impairment due to a claimant's service-connected and non-service-connected disabilities.  38 C.F.R. §§ 21.40, 21.50-53 (2016).  Therefore, that matter is remanded.  

Finally, the Board notes that a May 2016 report of contact shows that the Veteran stated he did not want to travel for a VA examination and wanted VA to move forward with his appeal with the evidence of record.  No additional examinations are requested at this time.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Obtain the Veteran's records from VA vocational rehabilitation and associate them with the claims file.  If those do not appear to be the source of his training from January 2013 to May 2014 in transportation logistics and management, custom broker, ask the Veteran to identify the source of training and complete a waiver for those records.  Seek copies and associate them with the file.  Requests for VA records should continue until the records are found or deemed unavailable.  All correspondence should be added to the claims file.

3. Issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


